848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald G. TAYLOR, Plaintiff-Appellant,v.Samuel Wayne LOGSDON, et al., Defendants-Appellees.
No. 88-1180.
United States Court of Appeals, Sixth Circuit.
May 20, 1988.

Before NATHANIEL R. JONES, WELLFORD and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on February 12, 1988, from the district court's February 5, 1988, order denying appellant's motion to strike the appellees' motion to dismiss.  Such an order is not appealable because it was not a final decision pursuant to 28 U.S.C. Sec. 1291, was not certified pursuant to 28 U.S.C. Sec. 1292(b), nor does it fit in the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.